Cite as 2018 Ark. 367

                 SUPREME COURT OF ARKANSAS
                                         No.   CV-18-861

                                                   Opinion Delivered:   December 19, 2018
 CHIEF JUSTICE JOHN DAN KEMP;
 ASSOCIATE JUSTICE JOSEPHINE                       EXPEDITED PETITION AND
 LINKER HART; ASSOCIATE                            AMENDED EXPEDITED PETITION
 JUSTICE SHAWN A. WOMACK;                          FOR WRIT OF MANDAMUS, WRIT
 ASSOCIATE JUSTICE KAREN R.                        OF PROHIBITION, AND/OR WRIT
 BAKER; AND ASSOCIATE JUSTICE                      OF CERTIORARI; REQUEST FOR
 RHONDA K. WOOD                                    EXPEDITED RESPONSE TIME
                    PETITIONERS
                                                   FROM THE JUDICIAL DISCIPLINE
 V.                                                AND DISABILITY COMMISSION
                                                   [NOS. 17-181, 17-184, 17-185, 17-186,
 EXECUTIVE DIRECTOR DAVID                          AND 17-187]
 SACHAR; SPECIAL COUNSEL J.
 BRENT STANDRIDGE; AND
 ARKANSAS JUDICIAL DISCIPLINE PETITION AND AMENDED
 AND DISABILITY COMMISSION    PETITION FOR WRIT OF
                  RESPONDENTS MANDAMUS, WRIT OF
                              PROHIBITION, AND WRIT OF
                              CERTIORARI ARE MOOT.




                                          PER CURIAM

       On October 17, 2018, petitioners, Chief Justice John Dan Kemp, Associate Justice

Josephine Linker Hart, Associate Justice Shawn A. Womack, Associate Justice Karen R. Baker,

and Associate Justice Rhonda K. Wood, five of the current Justices of the Arkansas Supreme

Court, filed an Expedited Petition for Writ of Mandamus, Writ of Prohibition, and/or Writ of

Certiorari. Petitioners filed their amended petition on October 18, 2018. The petition and amended

petition seek the immediate dismissal of the Statements of Allegations filed against the petitioners

by an Investigative Panel of the Arkansas Judicial Discipline and Disability Commission (the

“Commission”) in Commission Case Nos. 17-181, 17-184, 17-185, 17-186, and 17-187.
       On November 21, 2018, the Commission entered an order dismissing the Statements of

Allegations in all five cases. As the Commission has entered an order granting petitioners all the

relief they request, the Expedited Petition for Writ of Mandamus, Writ of Prohibition, and/or Writ

of Certiorari and the Amended Expedited Petition for Writ of Mandamus, Writ of Prohibition,

and/or Writ of Certiorari are moot. Griffin v. Alexander, 2017 Ark. 235.

       Petition and amended petition for writ of mandamus, writ of prohibition, and writ of

certiorari are moot.

Special Chief Justice GRANT FORTSON, and Special Justices BENNETT NOLAN, WALTER COX,

DAVID CURRAN, CURTIS HITT, CHALK MITCHELL, and JANET MOORE agree.

KEMP, C.J., and BAKER, GOODSON, HART, WOOD, WYNNE, AND WOMACK, JJ., not participating.